Exhibit 10.3

 

 

MobileIron, Inc. 

2017 Non-Executive Bonus Plan 

   

Effective: January 1, 2017

 

 

1. Purpose

  

The MobileIron, Inc. (the “Company”) 2017 Non-Executive Bonus Plan (the “Bonus
Plan”) is designed to provide equity-based incentive compensation to the
Company’s employees (other than executives). The Bonus Plan is designed to
reward the participants for assisting the Company in achieving its operational
goals through exemplary performance. The overarching intent in setting and
achieving the goals is to build long-term stockholder value. 

  

 

2. Bonus Plan Year

 

The Company’s fiscal year (which runs from January 1 through December 31 each
year) will be the Bonus Plan Year.

 

3. Eligibility

 

All regular full-time employees (other than Vice President level and above
employees who are direct reports to the Chief Executive Officer)  who began
their employment on or before January 1 of the Bonus Plan Year and who do not
participate in any other commission, incentive, bonus or other variable
compensation plan are eligible for participation in the Bonus Plan (each a
“Participant”). Awards will be pro-rated for employees who began their
employment after January 1 in the actual Bonus Plan Year but prior to December 1
in the actual Bonus Plan Year. Part-time and temporary employees are not
eligible to participate in the Bonus Plan. 

  

Participants who are otherwise eligible for participation in the Bonus Plan may
not earn a bonus for the Bonus Plan Year then in effect if their employment with
the Company terminates for any reason prior to the date on which the
Compensation Committee approves the bonus share awards for the individual
employees, which for the 2017 Bonus Plan Year will be sometime between January
1, 2018 and March 15, 2018. 

  

 

4. Bonus Awards and Determinations

 

Each eligible Participant will be assigned a target bonus amount of the
Participant’s 2017 base salary determined by the Company (the “Target Bonus”).

   

Each Participant’s Target Bonus will be based on the achievement by the Company
of performance targets for gross billings and non-GAAP operating income achieved
in 2017, as well as the achievement by the employee of his or her performance
goals or objectives, adjusted upward or downward to the extent that the Company
exceeds or does not meet these targets. Bonus payments are conditioned on the
Company achieving a minimum percentage threshold of these targets, and funding
of the Bonus Plan will scale upward to the extent the Company exceeds these
minimum percentages. To the extent that the Company exceeds the performance
targets for both gross billings and non-GAAP operating income, Target Bonuses
may be increased, subject to a cap of 120% of the Target Bonus, in the sole
discretion of the Compensation Committee or the Board, as applicable. Bonuses
are to be paid in unrestricted common stock. 

   



144798337 v1 

--------------------------------------------------------------------------------

 



The Compensation Committee of the Board will determine (in its sole and absolute
discretion) what percentage of the corporate goals have been achieved, and award
that percentage of the corporate portion of the Target Bonus.  

   

The Board and the Compensation Committee retains the discretion to adjust awards
based upon any other factors determined by the Board or the Compensation
Committee, as applicable, to be relevant. 

Bonuses are deemed earned as of the date on which the Compensation Committee
approves the bonus share awards for the individual employees, which for the 2017
Bonus Plan Year will be sometime between January 1, 2018 and March 15, 2018. As
set forth in Section 3, Participants must be employed on the date bonuses are
deemed earned to earn a bonus for that Bonus Plan Year. Accordingly, any
Participant whose employment terminates (for any reason) during the Bonus Plan
Year or prior to the date on which the Compensation Committee approves the bonus
share awards for the individual employees (which for the 2017 Bonus Plan Year
will be sometime between January 1, 2018 and March 15, 2018) will not be
eligible for, and will not earn, a bonus for that Bonus Plan Year (including any
partial or prorated bonus). 

 

5. Payment of Awards


Any bonuses that are awarded will be paid (through the issuance of shares of
unrestricted stock) no later than March 15th of the year following the Bonus
Plan Year for which bonuses have been awarded. All bonuses shall be subject to
standard deductions and withholdings.  

 

6. Miscellaneous


This Bonus Plan may be amended, modified or terminated at any time by the
Board or the Compensation Committee. It does not confer any rights upon
a Participant to remain in service with the Company for any specific duration or
otherwise restrict in any way the rights of the Company to terminate
a Participant’s service with the Company for any reason, with or without cause
or advance notice. 

This Bonus Plan contains the entire agreement between the Company and its
Participants on this subject, and supersedes all prior bonus compensation Bonus
Plans or programs of the Company and all other previous oral or written
statements regarding any such bonus compensation programs or Bonus Plans. 

This Bonus Plan shall be governed by and construed under the laws of the State
of California.

 

144798337 v1 

--------------------------------------------------------------------------------